OPINION OF THE COURT. A motion was made at the last term in this case, to set aside a sale on execution. The motion was not continued, and the defendants’ counsel objects to taking it up, on that ground. The court directed a continuance to be entered nunc pro tunc, but held that the defendants’ counsel was not bound to take up the cause at the present term, as the motion was not continued regularly from the last term. The defendants’ counsel had a right to suppose, as the motion was not continued, it had been abandoned.